 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Leslie E Orman,                                    No. CV-19-04756-PHX-DWL
10                  Petitioner,                         ORDER
11   v.
12   Central Loan Administration & Reporting,
     et al.,
13
                    Respondents.
14
15          On December 16, 2019, the Court entered an order vacating Petitioner Leslie
16   Orman’s $10.3 million arbitration award and awarding sanctions against Orman and her

17   former counsel, Jeremy Claridge, to Respondents Central Loan Administration and
18   Reporting (“Cenlar”) and CitiMortgage Inc. (“Citi”) (collectively, “Respondents”). (Doc.

19   39.) In that order, the Court directed Respondents to submit an itemized listing of the legal

20   fees they incurred in this matter and further directed Orman and Claridge to submit
21   objections to those fees. (Id. at 13.) All parties have now submitted their documentation,
22   and the Court is prepared to determine the appropriate amount of fees to be assessed against

23   Orman and Claridge.

24                                        BACKGROUND

25          The factual and procedural history of this case is set out in the Court’s December

26   16 order. In a nutshell, Orman attempted to use this Court to confirm a sham arbitration
27   award. (Id. at 13.) Relying on 9 U.S.C. § 10 and basic tenets of contract law, the Court
28   vacated the award. (Id. at 5-9.) The Court also determined that Orman and Claridge had
 1   acted with bad faith—Claridge recklessly filed an application to confirm an obviously
 2   fraudulent arbitration award, and Orman was trying to use this Court to harass her former
 3   mortgage lender. (Id. at 8-13.) Recognizing that “bad faith comes in various forms” and
 4   that Claridge’s failures were those of “judgment and prudence,” the Court allocated 10%
 5   of the award to Claridge and held Orman responsible for the other 90%. (Id.)
 6          On January 6, 2020, Claridge moved for reconsideration of the fee award, or,
 7   alternatively, an extension of time.     (Doc. 44.)    The Court denied the request for
 8   reconsideration but extended the time for Claridge and Orman to object. (Doc. 45.)
 9          All parties have now submitted their documentation.           Before the Court are
10   Respondents’ itemized fee statements and supporting documentation (Doc. 42), Orman’s
11   objections and supporting documentation (Doc. 46), Claridge’s objections and supporting
12   documentation (Doc. 48), and Respondents’ responses to both objections (Docs. 47, 50).
13                                          ANALYSIS
14          The Court has already determined that Respondents are entitled to sanctions. (Doc.
15   39.) Thus, the only issue at this stage is the reasonableness of Respondents’ requested fees.
16          The Court sanctioned Orman and Claridge pursuant to its inherent authority “to
17   award sanctions in the form of attorneys’ fees against a party or counsel who acts in ‘bad
18   faith, vexatiously, wantonly, or for oppressive reasons.’” Leon v. IDX Sys. Corp., 464 F.3d.
19   951, 961 (9th Cir. 2006) (quoting Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644,
20   648 (9th Cir. 1997)). Under that power, any fees imposed “must be compensatory rather
21   than punitive in nature” and “go no further than to redress the wronged party for losses
22   sustained; it may not impose an additional amount as punishment for the sanctioned party’s
23   misbehavior.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017).
24   Thus, “the court can shift only those attorney’s fees incurred because of the misconduct at
25   issue” and must “establish a causal link—between the litigant’s misbehavior and legal fees
26   paid by the opposing party.” Id.
27          Here, the causal link is easy to establish. The bad-faith conduct at issue is the
28   reckless, frivolous filing of the petition to confirm a sham arbitration award. (Doc. 1.) As


                                                 -2-
 1   the Court stated in its previous order, “Orman concocted a rambling document that she then
 2   had rubber-stamped by an arbitrator who merely restated the near-gibberish contained in
 3   Orman’s ‘counter offer,’” and Claridge saw fit to file this legal nullity.1 (Doc. 39 at 10-
 4   11.)   In other words, this litigation was pursued in bad faith from its inception.
 5   Accordingly, the Court concludes that all attorneys’ fees incurred by Respondents in this
 6   matter were incurred because of the misconduct. Respondents would not have incurred
 7   these fees but for the filing of a completely baseless petition to confirm. Haeger, 137 S.
 8   Ct. at 1187 (causal connection in attorneys’ fees cases is “appropriately framed as a but-
 9   for test”). See also Chambers v. NASCO, Inc., 501 U.S. 32, 56-57 (1991) (stating that
10   award of entire amount of fees incurred was appropriate when offending party’s actions
11   “were part of a sordid scheme of deliberate misuse of the judicial process”); Lu v. United
12   States, 921 F.3d 850, 861 (9th Cir. 2019) (“In an exceptional case such as Chambers, where
13   fees associated with the entirety of an action . . . would not have been incurred but for the
14   bad faith conduct of a litigant, the district court may shift all of a party’s fees . . . in one
15   fell swoop.”) (internal quotations omitted).
16          With that in mind, the Court will consider all fees requested after this action was
17   initiated on July 18, 2019. (Doc. 1.) All told, Cenlar seeks $17,056.50 and Citi seeks
18   $20,998.71, for a total of $38,055.21. (Doc. 42-2 at 4; Doc. 42-2 at 10.) These fees
19   encompass the research and writing of Respondents’ papers.
20   I.     Reasonableness Of Fees
21          To determine whether Respondents’ fees are reasonable, the Court looks to whether
22   the hourly rates are reasonable, and then whether the time spent on the matter is reasonable.
23   Kaufman v. Warner Bros. Entm’t Inc., 2019 WL 2084460, *13 (D. Ariz. 2019).
24   Reasonableness is typically determined through the “lodestar method.” The lodestar is
25   calculated by “multiplying the number of hours the prevailing party reasonably expended
26   1
             As previously noted, other awards issued by the “arbitrator” involved in this case
     have been vacated by district courts around the country. (Doc. 39 at 12 n.5.) A district
27   judge in the Northern District of Texas recently ordered the arbitrator to appear “to present
     evidence demonstrating the validity and legitimacy of the purported arbitration award”
28   filed in that matter, and invited input from other entities that have been forced to defend
     against similar sham arbitration awards. (Doc. 47-1 at 2-5.)

                                                    -3-
 1   on the litigation by a reasonable hourly rate.” Camacho v. Bridgeport Fin., Inc., 523 F.3d
 2   973, 978 (9th Cir. 2008).
 3          The first step in the process is to determine a reasonable rate. “The prevailing
 4   market rate in the community is indicative of a reasonable hourly rate. The fee applicant
 5   has the burden of producing satisfactory evidence, in addition to the affidavits of its
 6   counsel, that the requested rates are in line with those prevailing in the community for
 7   similar services of lawyers of reasonably comparable skill and reputation.” Jordan v.
 8   Multnomah County, 815 F.2d 1258, 1262 (9th Cir. 1987) (citation and footnote omitted).
 9   When, as here, a client has actually paid fees, “the best indicator of a reasonable hourly
10   rate . . . is the rate charged by the lawyer to the client.” Jackson v. Wells Fargo Bank, N.A.,
11   2015 WL 13567069, *2 (D. Ariz. 2015).
12          Both Respondents in this case are represented by Ballard Spahr LLP, and for this
13   matter, Cenlar was charged $665 per hour for the work of Andrew Petrie, $420 per hour
14   for the work of Chase Bales, and $300 per hour for the work of Jillian Andrews. (Doc. 42-
15   1 ¶¶ 7, 12, 15.) Citi had a pre-existing arrangement with Ballard Spahr and was billed at a
16   lower rate—$519.75 per hour for Petrie, $237 for Bales, and $300 for Andrews. (Id.)
17   Petrie is a partner at Ballard Spahr and has been in practice since 1981. (Id. ¶ 6.) Bales,
18   an associate, has been practicing since 2013. (Id. ¶ 10.) Andrews has been practicing since
19   2019 and completed two judicial clerkships before joining the firm. (Id. ¶ 13.)
20          Whether these rates are reasonable is determined by reference to the forum in which
21   the district court sits. Camacho, 523 F.3d at 978. Other courts within this district have
22   determined that a reasonable rate “for highly skilled, experienced, and regarded lawyers”
23   involved in “complex, high-dollar commercial litigation” can range as high as $552 per
24   hour. Kaufman, 2019 WL 2084460 at *13. See also Edwards v. Vemma Nutrition, 2019
25   WL 5684192, *13 (D. Ariz. 2019) (upholding $350 hourly rate for partners and noting it
26   was a “below market rate[] for Phoenix attorneys of their caliber”); Excel Fortress Ltd. v.
27   Wilhelm, 2019 WL 5294837, *4 (D. Ariz. 2019) (upholding $500 hourly rate for partner).
28   Similarly, reasonable associate rates approved in this district have reached $280 per hour.


                                                  -4-
 1   Edwards, 2019 WL 5684192 at *13. In light of those decisions, the Court finds that some
 2   of the rates charged in this case exceed the reasonable rate of Phoenix attorneys. The rate
 3   Petrie and Bales charged Cenlar exceeds the norm for lawyers in the Phoenix community,
 4   so it will be adjusted down. Because the hourly rate charged to Citi for Petrie’s work falls
 5   within the reasonable range for the Phoenix area, the Court will adjust the billing rate for
 6   Cenlar to the same rate—$519.75 per hour. Andrews’s rate, though slightly above what
 7   other courts have found reasonable, is not so far removed from that range, and thus provides
 8   a useful benchmark in adjusting Bales’s rate. Accordingly, Bales’s rate charged to Cenlar
 9   will be adjusted to match Andrews’s—$300 per hour.2
10          Claridge suggests the hourly rate for all work done on this matter should be set at
11   his normal billing rate of $250 per hour. (Doc. 48 at 3.) It is unclear why Claridge thinks
12   his billing rate should control another attorney’s, but it seems based on his argument that
13   Respondents’ counsels’ fees are above the average billing rate for the entire state of
14   Arizona. (Id.) This is unpersuasive for two reasons. First, a statewide average does not
15   inform whether the fees billed by a particular lawyer in a particular matter are reasonable.
16
     2
            The Court notes that Respondents did not submit an affidavit from a third-party
17   attorney attesting to the reasonableness of their attorneys’ rates. Instead, Petrie’s affidavit
     contains a paragraph averring that “[t]he hourly rates Ballard Spahr charged for myself,
18   Mr. Bales and Ms. Andrews are reasonable. I base that determination and my opinion on
     my more than 38 years’ experience in the field of commercial litigation, and after
19   consulting with the litigation partners in Ballard Spahr’s Phoenix office about the rates they
     charge and the rates charged more generally in the Phoenix legal community for lawyers
20   of similar experience.” (Doc. 42-1 ¶ 16.) This sort of certification is of questionable utility.
     As noted, the rule in the Ninth Circuit is that “[t]he fee applicant has the burden of
21   producing satisfactory evidence, in addition to the affidavits of its counsel, that the
     requested rates are in line with those prevailing in the community for similar services of
22   lawyers of reasonably comparable skill and reputation.” Jordan, 815 F.2d at 1263
     (emphasis added). Thus, the usual practice is to submit an affidavit from an attorney whose
23   fees are not the subject of the fee request. See, e.g., Excel Fortress, 2019 WL 5294837 at
     *4 (“[T]he uncontradicted declaration from [a third-party attorney] establishes that the rates
24   charged by Mr. McHugh and Ms. McHugh are reasonable rates in the Phoenix market for
     attorneys of comparable skill and experience . . . .”); Pierce v. County of Orange, 905 F.
25   Supp. 2d 1017, 1036 (C.D. Cal. 2012) (“Plaintiffs submit declarations from Peter J.
     Eliasberg, the Legal Director at the American Civil Liberties Union Foundation of
26   Southern California . . ., and Paula D. Pearlman, the Executive Director of the Disability
     Rights Legal Center . . . , both of whom corroborated that the hourly rates sought are in
27   line with the rates charged in Southern California by similar attorneys for similar work.”).
     Nevertheless, the recent decisions of courts within this District evaluating the
28   reasonableness of fees charged by large-firm attorneys provide a sufficient foundation for
     assessing the reasonableness of the fees sought in this case.

                                                  -5-
 1   Kaufman, 2019 WL 2084460 at *12. In the same vein, when a client has actually paid for
 2   legal service, what the client paid is the best measure of a reasonable fee. Jackson 2015
 3   WL 13567069 at *2. This is particularly true here, where Respondents were being sued for
 4   more than $10 million. It makes sense they would hire highly skilled, if expensive,
 5   attorneys in light of the amount in controversy.
 6          Second, Claridge has provided no support for the contention that his fee is
 7   necessarily what other lawyers in Phoenix should charge. Claridge does not practice in
 8   Phoenix, nor has he indicated that he possesses the same level of experience in large
 9   corporate cases as Respondents’ counsel.         Without more, there is no reason to use
10   Claridge’s fee as the baseline in this case.
11          Turning to the hours expended, the Court has reviewed the itemized billing entries
12   for both Cenlar and Citi (Doc. 42-2) and finds the activities and the time allotted are
13   reasonable. Although Claridge objects to “duplicitous” entries (which the Court interprets
14   as objecting to duplicative entries) (Doc. 48 at 3), Petrie’s sworn affidavit makes clear that,
15   when a service benefitted both Cenlar and Citi, the time spent was allocated 50/50 between
16   the two clients (Doc. 42-1 ¶ 9). Thus, entries such as the September 25, 2019 entry for
17   Petrie, which states “[r]eview Orman’s motion to reconsider and affidavit in support” and
18   which appears in both statements (entry 84 in Citi’s, entry 23 in Cenlar’s), do not represent
19   the same .1 hours spent on the task charged to both clients, but instead represent a total of
20   .2 hours spent on the task, distributed evenly between the two clients benefitting from the
21   work. Such billing is not duplicative. The only subtraction the Court will make, by request
22   of Respondents, is entry 26 on Citi’s itemized statement. (Doc. 47 at 7 n.6.) Otherwise,
23   the hours submitted by Respondents are reasonable expenditures of time.
24          Multiplying the hours worked by the reasonable hourly rate, and subtracting the
25   entry discussed above, the reasonable fees sought by Cenlar total $12,981.03, and those
26   sought by Citi total $20,983.71, for a total of $33,964.74. With that baseline in mind, the
27   Court will turn to the remainder of Claridge’s and Orman’s objections.
28          …


                                                    -6-
 1   II     Objections
 2          In addition to the objections addressed above, Orman and Claridge raise a variety
 3   of objections to specific fee entries, as well as to the entire fee amount. (Docs. 46, 48.)
 4          A.     Timeliness
 5          Both Orman and Claridge argue that Respondents’ fee requests are untimely. Both
 6   rely on the fact that the Court’s initial order awarding fees directed Respondents to submit
 7   their itemized statements “within 14 days of this Order.” (Doc. 39.) The order was signed
 8   on December 12, 2019 but was not entered on the docket until December 16, 2019. (Id.)
 9   Respondents submitted their itemized statements and supporting documentation on
10   December 30, 2019. (Doc. 42.) In Orman’s view, this renders the entire fee request
11   untimely, because the order was signed on December 12. (Doc. 46 at 1-3.) She argues the
12   14-day period ran from the date the order was signed, making the due date December 26
13   and rendering Respondents’ submission on December 30 untimely. (Id. at 2.)
14          Claridge doesn’t argue the fee request was submitted four days late, but he does
15   argue it was submitted five hours late. (Doc. 48 at 1.) Claridge stresses that the Court’s
16   order required Respondents to submit their request “within 14 days.” (Id.) The Court’s
17   order was docketed at 10:23 am on December 16, and Respondents submitted their request
18   on December 30 at 3:45 pm. (Id.) In Claridge’s view, Respondents thus did not submit
19   “within” 14 days, so their entire request should be rejected. (Id.)
20          Both objections are without merit. A judgment is considered entered when it is
21   added to the civil docket. See Fed. R. Civ. P. 58(c). See also Cannella v. Lentz, 396 F.
22   Supp. 2d 435, 438 (S.D.N.Y. 2005). Thus, the Court’s order became effective on the date
23   it was entered, rather than the date it was signed. The order was entered on December 16,
24   2019. (Doc. 39.) The time for Respondents to submit their fee request started at that point.
25   Fourteen days from December 16 was December 30, not December 26.
26          Claridge’s objection fails for similar reasons. When computing times for court-
27   ordered deadlines, periods stated in days “include the last day of the period.” See Fed. R.
28   Civ. P. 6(a)(1)(C). The “last day” ends “for electronic filing, at midnight in the court’s


                                                 -7-
 1   time zone.” See Fed. R. Civ. P. 6(a)(4)(A). Claridge does not dispute that December 30
 2   was the last day. (Doc. 48 at 1.) Nor does he dispute that Respondents submitted their
 3   documentation before midnight on December 30. (Id.) By Claridge’s own admission,
 4   then, Respondents’ submission was timely.
 5          B.     Failure To Conduct Good Faith Settlement Conference
 6          Local Rule 54.2(d)(1) requires that requests for attorneys’ fees be accompanied by
 7   “a separate statement of the moving counsel . . . certifying that, after personal consultation
 8   and good faith efforts to do so, the parties have been unable to satisfactorily resolve all
 9   disputed issues relating to attorneys’ fees.” Respondents provided such a statement (Doc.
10   42 at 2-3), but Orman contends the settlement attempt was conducted in bad faith (Doc. 46
11   at 3-4). Specifically, she claims that Respondents did not attempt to contact her before the
12   deadline to submit their fee request. (Id.) This argument, however, is premised on Orman’s
13   erroneous belief that Respondents’ filing deadline was December 26, rather than December
14   30. Orman does not argue the settlement attempt was otherwise invalid.
15          C.     Noncompliance With LRCiv. 54.2(e)
16          Orman next argues that, by submitting individual fee statements for Cenlar and Citi
17   rather than combining them, Respondents failed to list their services chronologically as
18   required by LRCiv. 54.2(e)(1). (Doc. 46 at 4-5.) Orman further argues that certain entries
19   in the fee statements do not comply with LRCiv. 54.2(e)(1)(B) because those entries list
20   multiple tasks, rather than the individual tasks required by the rule. (Id.) Both arguments
21   are unavailing.
22          Orman’s argument that Respondents should have submitted a single, joint fee
23   statement is premised solely on this Court’s December 16 order, which stated
24   “Respondents shall submit an electronic Microsoft Excel spreadsheet . . . .” (Doc. 39 at
25   13.) In Orman’s view, this was an “explicit” command that Respondents submit only one
26   fee statement. The Court doubts that submitting individual fee statements for individual
27   clients is erroneous, but even if it were, such a technical error does not warrant denial of
28   attorneys’ fees. Cf. Wilkin v. Time Warner Cable Co., 10 F. Supp. 3d 299, 319 (N.D.N.Y.


                                                 -8-
 1   2014) (holding that a “technical error” does not prejudice an opposing party when seeking
 2   attorneys’ fees if the sanctioned party is otherwise provided adequate notice of the fees
 3   sought). See also Matthiesen v. Matthiesen, 2017 WL 10776715, * 2 (S.D. Fla. 2017)
 4   (“The [court] . . . is hesitant to substantively deny an award of attorneys’ fees because of
 5   such purely technical errors.”).
 6          In addition to her broad objection, Orman objects to some specific fee entries, such
 7   as row three of Cenlar’s fee statement. (Doc. 46 at 5.) That entry, dated August 26, 2019,
 8   lists multiple activities. (Doc. 42-2 at 2 [second entry from the top].). In Orman’s view,
 9   this violates LRCiv. 54.2(e)(1)(B), which requires a different entry for “each individual
10   unrelated task performed on” a day. Review of the challenged entries reveals that, although
11   those entries do contain multiple tasks and the time devoted to those tasks, tasks within an
12   entry are all interrelated. Not only do such entries not run afoul of 54.2(e)(1)(B), they
13   closely align with the examples of permissible entries provided by the local rules. See,
14   e.g., LRCiv. 54.2(e)(2)(B) & (C).
15          D.     No Fee Agreement For Citi
16          Orman argues that Citi’s fee request should be categorically denied because
17   Respondents failed to attach the fee agreement between Ballard Spahr and Citi. (Doc. 46
18   at 5-6.) Respondents only attached a letter from Citi to Ballard Spahr retaining Ballard
19   Spahr’s services for an action related to Orman’s property in Pennsylvania. (Id. See also
20   Doc. 42-3 at 6 [engagement letter]; Doc. 39 at 1-2 [detailing the factual history of this case,
21   which deals in part with the Pennsylvania property]; Orman v. Citimortgage, 2016 WL
22   1592948 (E.D. Pa. 2016) [detailing the history of Orman’s litigation against Citi].). Orman
23   argues that, because the letter provides no “recitation of fee to be charged for services,” it
24   is inadequate under LRCiv. 54.2(d)(2). (Doc. 46 at 6.)
25          Local Rule 54.2(d)(2) requires a party seeking fees to submit “[a] complete copy of
26   any written agreement, or a full recitation of any oral fee agreement” but further provides
27   that “[i]f no fee agreement exists, then counsel must attach a statement to that effect.” Here,
28   Respondents acknowledged in their memorandum that the engagement letter between


                                                  -9-
 1   Ballard Spahr and Citi didn’t specify the hourly rate Citi would be charged (Doc. 42 at 3
 2   n.1), and Respondents’ counsel then verified in his affidavit the actual rate that Citi was
 3   charged (Doc. 42-1 ¶¶ 7, 12, 15). This approach was permissible under Local Rule
 4   54.2(d)(2). Moreover, even if Respondents should have provided a different document
 5   verifying the fee arrangement between Ballard Spahr and Citi, Orman and Claridge
 6   suffered no harm—they had all the information they needed to respond to the fee request
 7   on the merits, and the Citi rate was substantially lower than the Cenlar rate. Gary v. Carbon
 8   Cycle Ariz. LLC, 398 F. Supp. 3d 468, 484 (D. Ariz. 2019) (excusing fee-seeking party’s
 9   failure to attach fee agreement because counsel had otherwise averred to his fee
10   agreement).
11          E.     Petrie’s Involvement
12          Orman and Claridge object to Petrie’s involvement in this case. Orman contends
13   that, before Petrie was admitted pro hac vice to practice in the District of Arizona (he is
14   based in Colorado), his involvement in this case constituted unauthorized practice of law.
15   (Doc. 46 at 6-7.) Additionally, Claridge argues that Petrie’s involvement in this case was
16   unnecessary. (Doc. 48 at 3-4.) Claridge views Petrie’s involvement as “correlation
17   between attorneys that did not need to be engaged.” (Id.) No specific remedy is offered
18   for this supposed unnecessary correlation, but it constitutes part of Claridge’s argument
19   that the fee request should be dismissed outright. (Id. at 4.)
20                 1.     Unauthorized Practice Of Law
21          Any lawyer practicing in Arizona is subject to the Arizona Supreme Court’s
22   regulatory authority. Ariz. S. Ct. R. 31(a). Generally, the Arizona Supreme Court prohibits
23   anyone who is not a member of the Arizona bar from practicing within Arizona. Ariz. S.
24   Ct. R. 31(b). An exemption to that prohibition, however, is that lawyers licensed in a
25   jurisdiction other than Arizona are allowed to “engage in conduct that is permitted under
26   ER 5.5 of the rules of professional conduct.” Ariz. S. Ct. R. 31(d)(27). E.R. 5.5(c)(1), in
27   turn, provides that an attorney licensed in another jurisdiction “may provide legal services
28   on a temporary basis in Arizona that involve Arizona law” if those services “are undertaken


                                                 - 10 -
 1   in association with a lawyer who is admitted to practice in Arizona and who actively
 2   participates in the matter.” Id.
 3          This rule forecloses Orman’s objection. The record shows that Petrie was Citi’s
 4   initial point of contact. (Doc. 42-3 at 6.) After Petrie performed the intake and initial
 5   review of the matter on July 29, 2019, Bales quickly became involved. (Doc. 42-2 at 5.)
 6   Bales, a member of the Arizona bar in good standing, then became the attorney of record.
 7   (Doc. 11.) Petrie continued to work in association with Bales up until he was admitted pro
 8   hac vice on September 10, 2019. Bales actively participated in the case throughout—as
 9   Claridge points out, Bales was the only attorney with whom he had contact for most of this
10   litigation. (Doc. 48 at 3.) In other words, Petrie’s services were “undertaken in association
11   with a lawyer admitted to practice in Arizona and [who] actively participate[d] in the
12   matter.” Ariz. E.R. 5.5(c)(1). Such services do not constitute unauthorized practice of law.
13                 2.     Petrie’s Association
14          Claridge’s argument that Petrie “did not need to be engaged” lacks merit. “Multiple
15   attorneys may, within reason, collaborate on important drafts and/or bill time for work on
16   the same filing.” Edwards, 2019 WL 5684192 at *14. Especially in the context of a large
17   firm, it is customary that a partner will engage an associate to assist on a new legal matter.
18          Moreover, Claridge seems to get the argument backward, because Petrie involved
19   Bales, not the other way around. Petrie, by assigning the brunt of the work to Bales,
20   actually reduced his clients’ costs compared to if Petrie had done the work himself. Such
21   an approach is usually requested by those ordered to pay fees. See id. (denying sanctioned
22   party’s contention that more work should have been assigned to lower-billing associates);
23   Kaufman, 2019 WL 2084460 at *13 (same). Thus, the association of multiple attorneys
24   worked to Claridge’s benefit.
25          F.     Fees Incurred In Preparing Fee Request
26          Orman argues that Respondents are not entitled to the fees incurred in preparing
27   their fee request, known as fees-on-fees. (Doc. 46 at 9.) Citing LRCiv. 54.2(c)(2), Orman
28   claims that Respondents’ failure to cite legal authority entitling them to fees-on-fees


                                                 - 11 -
 1   precludes them from recovering such fees. (Id.)
 2          Orman is correct that LRCiv. 54.2(c)(2) requires a party seeking fees to provide
 3   legal authority to recover fees-on-fees. Respondents cited no such authority in their initial
 4   request for fees. (Doc. 13 at 10; Doc. 15 at 13.) Additionally, the Court’s order concluding
 5   that Respondents were entitled to sanctions made no specific mention of whether the
 6   sanction award would include fees incurred in preparing Respondents’ supporting
 7   materials. (Doc. 39 at 9-14.) That, admittedly, made it unclear whether Respondents
 8   needed to provide authority for seeking fees-on-fees in their initial memorandum (which
 9   they failed to do). (Doc. 42.) However, after Orman raised an objection under Local Rule
10   54.2(c)(2) in her response, Respondents included in their reply a citation to Camacho,
11   which provides that “it would be inconsistent to dilute a fees award by refusing to
12   compensate attorneys for the time they reasonably spent in establishing their rightful claim
13   to the fee.” 523 F.3d at 981.
14          The problem with Respondents’ approach is Camacho also contains the following
15   passage: “In statutory fee cases, federal courts, including our own, have uniformly held
16   that time spent in establishing the entitlement to and amount of the fee is compensable.”
17   Id. (emphasis added) (quoting In re Nucorp Energy, Inc., 764 F.2d 655, 659-660 (9th Cir.
18   1985)). The fee award in Camacho, including fees-on-fees, arose under 15 U.S.C. §
19   1692k(a)(3). Id. at 978. Here, fees were awarded pursuant to the Court’s inherent
20   authority. (Doc. 39 at 10, 12.) The purpose of each is different—statutory fee provisions
21   exist to “encourage private enforcement of the law,” Camacho, 523 F.3d at 978, while
22   sanctions imposed pursuant to the Court’s inherent authority are meant to dissuade parties
23   from acting “in bad faith, vexatiously, wantonly, or for oppressive reasons,” Leon 464 F.3d
24   at 961 (quoting Primus Auto. Fin. Servs., Inc., 115 F.3d at 648). Given these separate
25   justifications, it would be improper to import Respondents’ cited authority to justify fees-
26   on-fees under the Court’s inherent authority. Aviva USA Corp. v. Vazirani, 2012 WL
27   2503962, *2 (D. Ariz. 2012) (“Although Aviva does cite to authority for awarding [fees-
28   on-fees] under other fee-shifting rules, they have failed to do so for sanctions under the


                                                - 12 -
 1   Court’s inherent power.”).
 2          Accordingly, the Court will strike the fee entries associated with the preparation of
 3   Respondents’ supporting documentation. To that end, the Court will strike all entries for
 4   both Citi and Cenlar that occurred after December 12, 2019, except for the December 17
 5   entry (which reflects Andrews’s time preparing and filing a notice of substitution of
 6   counsel). (Doc. 42-2 at 4, 9-10.) This amounts to a reduction of $2,192.65 in Cenlar’s
 7   request, and a reduction of $2,021.54 in Citi’s request.3
 8          G.     Research And Clerical Work
 9          Orman’s final objection is that she “should not be responsible for paying for ‘on the
10   job’ training of attorneys and paralegals who don’t know procedures for filing a Motion to
11   Dismiss for example, or statutes of the subject matter they are working on, or for clerical
12   or secretarial work.” (Doc. 46 at 10.) The spreadsheet Orman submitted along with her
13   objections applies this argument to entries with tasks such as “research” and “review.”
14          This objection likely stems from unfamiliarity with the work of lawyers. These
15   entries are not indicative of “on the job training”—instead, they reflect attorneys taking
16   proper care in learning the relevant law and following the appropriate procedures. Not
17   only is such research proper, it is expressly contemplated by the local rules. See, e.g.,
18   LRCiv. 54.2(e)(B). No lawyer knows and can recall every aspect of law or procedure
19   involved in a given case. These entries reflect a proper use of time.
20                                         CONCLUSION
21          After adjusting Cenlar’s fee request to bring the hourly rate in line with the
22   reasonable rate for Phoenix, and striking the entries associated with the preparation of the
23   fee statement, the total, reasonable fees requested by Cenlar are $10,788.38. After striking
24   the fees-on-fees related entries in Citi’s fee request, Citi’s total reasonable fees requested
25   is $18,962.17. Pursuant to the Court’s order awarding fees, Claridge is responsible for
26   10% of these fees and Orman is responsible for the other 90%. (Doc. 39 at 13.)
27          …
28   3
           This moots Orman’s incorrect contention that entries after December 26, 2019 were
     untimely. (Doc. 46 at 9-10.)

                                                 - 13 -
 1          Accordingly, IT IS ORDERED that:
 2          (1)    Claridge shall pay $1,078.84 to Cenlar;
 3          (2)    Claridge shall pay $1,896.22 to Citi;
 4          (3)    Orman shall pay $9,709.54 to Cenlar;
 5          (4)    Orman shall pay $17,065.95 to Citi; and
 6          (5)    Claridge and Orman shall satisfy these obligations within 60 days from the
 7   date of this Order.
 8          Dated this 26th day of February, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 14 -
Work Date Timekeeper Name       Hours Worked   Work Value Court adjusted Narrative
7/29/2019   Andrew J. Petrie        0.10            51.98          51.98 Email research regarding identifying the arbitrator and his company
                                                                         Review and respond to research and intelligence center regarding information
7/29/2019   Andrew J. Petrie        0.10            51.98          51.98
                                                                         concerning MHP, and getting clean pictures of its website
                                                                         Review research department's results and website for MHP, and email regarding
7/29/2019   Andrew J. Petrie        0.10            51.98          51.98
                                                                         checking ministries referenced there
7/29/2019   Andrew J. Petrie        0.70           363.83         363.83 Outline opposition to motion to confirm award
                                                                         Review petition to confirm arbitration award and attached award, and preliminary search
7/29/2019   Andrew J. Petrie        0.50           259.88         259.88
                                                                         for arbitrator or the company acting as arbitration provider
7/30/2019   Andrew J. Petrie        0.10            51.98           51.98 Review and respond to C. Bales re sanctions options and meet-and-confer requirements
7/30/2019   Andrew J. Petrie        0.30           155.93         155.93 Review local rules governing motions to dismiss
                                                                         Review Orman’s supposed agreement, arbitration clause(s) and her erroneous legal
7/30/2019   Andrew J. Petrie        0.30           155.93         155.93
                                                                         statements re arbitration law
7/30/2019   Andrew J. Petrie        0.10            51.98          51.98 Prepare materials for C. Bales’ review
                                                                         Telephone conference with C. Bales (Phoenix) re nature of claims, entry of appearance
7/30/2019   Andrew J. Petrie        0.30           155.93         155.93
                                                                         and probable motion practice
7/30/2019   Andrew J. Petrie        0.10            51.98          51.98 Telephone call from research department re checking on parties and their affiliations
7/30/2019   Andrew J. Petrie        0.10            51.98           51.98 Review and respond to research department re checking on parties and their affiliations
                                                                          Review amended pleadings cover materials, and email G. Wallace re filing being in
7/30/2019   Andrew J. Petrie        0.30           155.93         155.93
                                                                          wrong forum
7/30/2019   Andrew J. Petrie        0.10            51.98           51.98 Review docket and email G. Wallace re pulling down more recent pleadings
                                                                          Review materials re Ormans, USPS receipts and notary public that G. Wallace
7/30/2019   Andrew J. Petrie        0.20           103.95          103.95
                                                                          forwarded, and email her re CitiMortgage's service addresses
                                                                          Telephone conference with G. Wallace re background for case and likely opposition
7/30/2019   Andrew J. Petrie        0.40           207.90          207.90
                                                                          points Redacted
                                                                          Telephone call with D. Petrie re case background, and upcoming deadlines and issues in
7/30/2019   Chase A. Bales          0.40            94.80           94.80
                                                                          the case
                                                                          Evaluate potential arguments for dismissal of suit, including that there was no mutual
7/30/2019   Chase A. Bales          1.50           355.50          355.50
                                                                          assent to the arbitration agreement
7/30/2019   Steven L. Johnson       0.60            54.00           54.00 Download requested filings from PACER; send filings to G. Wallace
                                                                          Review research & intelligence center materials on Ormans and the two churches
7/31/2019   Andrew J. Petrie        0.10            51.98           51.98
                                                                          referenced in association with them
                                                                          Prepare entry of appearance, and email C. Bales re jurisdictional reservations in it and
7/31/2019   Andrew J. Petrie        0.10            51.98           51.98
                                                                          timing for filing
                                                                          Continued analysis of potential arguments for dismissal of suit based on allegations in
7/31/2019   Chase A. Bales          2.40           568.80          568.80
                                                                          plaintiff's demand
7/31/2019   Chase A. Bales          0.60           142.20          142.20 Revise and file notice of appearance and transmit same to G. Wallace and P. Allen
                                                                          Review and evaluate authorities concerning potential arguments that case is subject to
8/1/2019    Chase A. Bales          0.70           165.90          165.90
                                                                          dismissal based on lack of an enforceable contract
                                                                          Other: assist paralegal S. Johnson with obtaining access to McAfee encrypted CMI data
8/2/2019    Erica M. Nantais        0.10            15.00            0.00                                                                                           This portion of the fee is waived by request of Respondents. Doc. 47 at 7 n.6 (was $15.)
                                                                          on disk
                                                                          Conference with M. Morr re background for and nature of arbitration claim, and process
8/5/2019    Andrew J. Petrie        0.10            51.98           51.98
                                                                          to confirm
                                                                          Review and evaluate authorities concerning change of venue issues associated with
8/5/2019    Chase A. Bales          1.20           284.40          284.40
                                                                          arbitration provision in connection with drafting motion to change venue
                                                                          Analyze and evaluate authorities concerning whether arbitration provision may be
8/5/2019    Chase A. Bales          4.60          1,090.20       1,090.20
                                                                          enforced where party did not agree to it in connection with drafting motion to vacate
                                                                          Review and respond to C. Bales re proposed challenges to effort to confirm arbitration
8/6/2019    Andrew J. Petrie        0.10            51.98           51.98
                                                                          award, and forward same to G. Wallace
8/6/2019    Chase A. Bales          7.30          1,730.10       1,730.10 Prepare draft motion to vacate or, alternatively to change venue
8/7/2019    Chase A. Bales          1.20            284.40         284.40 Draft motion to vacate arbitration award
                                                                          Telephone call from C. Bales and review his emails re his telephone conference with
8/8/2019    Andrew J. Petrie        0.10            51.98           51.98 Orman’s counsel and supposed service on CMI on July 24, and forward service
                                                                          information to G. Wallace and P. Allen
8/8/2019    Andrew J. Petrie        0.20           103.95          103.95 Review Pennsylvania background materials that G. Wallace forwarded
8/8/2019    Chase A. Bales          4.20           995.40          995.40 Prepare motion to vacate arbitration award
                                                                          Confer with D. Petrie re services issues and strategy for addressing time for filing
8/8/2019    Chase A. Bales          0.20            47.40           47.40
                                                                          responsive pleading
                                                                          Evaluate procedural issues associated with securing an extension of time to file and
8/8/2019    Chase A. Bales          0.30            71.10           71.10
                                                                          answer or other responsive pleading
8/8/2019    Chase A. Bales          0.30            71.10           71.10 Confer with plaintiff's counsel re status of service and basis for filing action
                                                                          Further revisions to draft motion to vacate, specifically focusing on developing further
8/9/2019    Chase A. Bales          3.80           900.60          900.60
                                                                          argument regarding basis for change of venue under 9 U.S.C. section 9
                                                                          Review, revise and comment on C. Bales' draft motion to dismiss petition to confirm
8/10/2019   Andrew J. Petrie        1.00           519.75          519.75
                                                                          arbitration award
8/10/2019   Chase A. Bales          0.30            71.10           71.10 Review edits to draft motion to vacate forwarded by D. Petrie
                                                                          Revise draft motion to vacate and incorporate further edits based on comments from D.
8/12/2019   Chase A. Bales          1.90           450.30          450.30
                                                                          Petrie
8/13/2019   Andrew J. Petrie        1.10           571.73          571.73 Review and comment on revised motion to dismiss from C. Bales
                                                                          Exchange emails with C. Bales re timing of response to motion to confirm award, and
8/13/2019   Andrew J. Petrie        0.10            51.98           51.98
                                                                          contacts with opposing counsel re extension of time to respond
                                                                          Place telephone call to and leave message for counsel for plaintiff re possible extension
8/13/2019   Chase A. Bales          0.10            23.70           23.70
                                                                          of time to respond
                                                                          Email correspondence with D. Petrie re service issues and potential concerns re time for
8/13/2019   Chase A. Bales          0.30            71.10           71.10
                                                                          filing a responsive motion
                                                                          Further revisions to draft of motion to vacate, and send same to G. Wallace and P. Allen
8/13/2019   Chase A. Bales          1.40           331.80          331.80
                                                                          for review
8/14/2019   Andrew J. Petrie        0.10            51.98           51.98 Review P. Allen and C. Bales emails re meet-and-confer and service of notice
Work Date Timekeeper Name       Hours Worked   Work Value Court adjusted Narrative
8/14/2019    Andrew J. Petrie       0.10            51.98          51.98 Review and respond to C. Bales’ update on meet and confer with Orman’s counsel
                                                                         Attention to email correspondence concerning filing motion to vacate and status of
8/14/2019    Chase A. Bales         0.20            47.40          47.40
                                                                         service
                                                                         Final review and comments on draft motion to dismiss, and telephone conference with
8/15/2019    Andrew J. Petrie       0.30           155.93         155.93
                                                                         C. Bales re finalizing same
                                                                         Telephone call with D. Petrie re final edits to motion to vacate and finalize same for
8/15/2019    Chase A. Bales         0.20            47.40          47.40
                                                                         submission
8/30/2019    Andrew J. Petrie       0.10            51.98          51.98 Review Orman’s response and motion to strike
                                                                         Telephone call with Orman's counsel re status of filing and his planned withdrawal as
8/30/2019    Chase A. Bales         0.30            71.10          71.10
                                                                         counsel
8/30/2019    Chase A. Bales         0.60           142.20         142.20 Review Orman's motion to strike
                                                                         Review and respond to docketing and C. Bales re reply to Orman’s document
9/3/2019     Andrew J. Petrie       0.10            51.98          51.98
                                                                         challenging motion to dismiss
9/4/2019     Chase A. Bales         0.90           213.30         213.30 Prepare reply in support of motion to vacate
9/5/2019     Andrew J. Petrie       0.10            51.98          51.98 Skim/review Orman’s supplement to motion to strike
9/5/2019     Andrew J. Petrie       0.10            51.98          51.98 Review Orman’s special action and request for attorneys’ fees
9/5/2019     Andrew J. Petrie       0.10            51.98          51.98 Review Judge Lanza’s order denying Orman's motion to strike
9/5/2019     Andrew J. Petrie       0.30           155.93         155.93 Review, revise and comment on draft reply in further support of motion to dismiss
9/5/2019     Andrew J. Petrie       0.10            51.98          51.98 Skim/Review Orman’s supplemental filing and email G. Wallace re same
                                                                         Review motion to withdraw as counsel, and C. Bales’ emails re filing reply and metadata
9/5/2019     Andrew J. Petrie       0.10            51.98          51.98
                                                                         issues Orman raises
9/5/2019     Chase A. Bales         0.20            47.40          47.40 Prrepare draft motion to strike Orman's supplemental response
9/5/2019     Chase A. Bales         0.30            71.10          71.10 Revise draft reply in support of motion to vacate
9/5/2019     Chase A. Bales         0.20            47.40          47.40 Review emails from D. Petrie re reply in support of motion to vacate
9/5/2019     Chase A. Bales         0.10            23.70          23.70 Review email correspondence concerning loan modification
                                                                         Review and revise proposed final revised CMI stand-alone reply, and authorize same for
9/6/2019     Andrew J. Petrie       0.10            51.98          51.98
                                                                         filing
                                                                         Review and respond to C. Bales re revising draft response to accommodate the court’s
9/6/2019     Andrew J. Petrie       0.10            51.98          51.98
                                                                         order and G. Wallace’s comments
9/6/2019     Chase A. Bales         0.40            94.80          94.80 Revise draft reply in support of motion to vacate (.4)
9/6/2019     Chase A. Bales         0.20            47.40          47.40 Prepare email to D. Petrie re strategy for addressing court's order
                                                                         Review order from court re various filings and evaluate impact of same on reply in
9/6/2019     Chase A. Bales         0.20            47.40          47.40
                                                                         support of motion to vacate
9/6/2019     Chase A. Bales         0.40            94.80          94.80 Review pro hac admission instructions and prepare drafts of application for D. Petrie
                                                                         Prepare reply in support of motion to vVacate to address additional arguments raised in
9/9/2019     Chase A. Bales         1.50           355.50         355.50
                                                                         Orman's supplemental response
                                                                         Review Orman’s most recent filing, circulate to client, and email C. Bales and M. Morr re
9/11/2019    Andrew J. Petrie       0.20           103.95         103.95
                                                                         potential terse responses and new facts she discloses
                                                                         Prepare outline of response to Orman's motion for summary judgment and send same to
9/17/2019    Chase A. Bales         0.40            94.80          94.80
                                                                         D. Petrie
                                                                         Review Philadelphia office draft opposition filed in Pennsylvania appeal, and email to C.
9/18/2019    Andrew J. Petrie       0.40           207.90         207.90
                                                                         Bales and M. Morr re incorporating same
                                                                         Review J. Claridge’s response to motion for sanctions and his email asking for
9/18/2019    Andrew J. Petrie       0.20           103.95         103.95
                                                                         withdrawal, and prepare reply points to both for C. Bales to use
                                                                         Review and respond to C. Bales re outline of issues and positions for response to papers
9/18/2019    Andrew J. Petrie       0.10            51.98          51.98
                                                                         the court has deemed an Orman motion for summary judgment
9/18/2019    Chase A. Bales         0.10            23.70          23.70 Review response to motion for sanctions
9/19/2019    Chase A. Bales         2.40           568.80         568.80 Prepare response to Orman's motion for summary judgment
9/23/2019    Chase A. Bales         1.40           331.80         331.80 Continue preparing response to Orman's motion for summary judgment
9/24/2019    Chase A. Bales         1.70           402.90         402.90 Continue drafting response to motion for summary judgment
9/25/2019    Andrew J. Petrie       0.10            51.98          51.98 Review Orman’s motion to reconsider and affidavit in support
9/25/2019    Chase A. Bales         1.30           308.10         308.10 Prepare controverting statement of facts and affidavit for G. Wallace
9/25/2019    Chase A. Bales         0.90           213.30         213.30 Revise response to Orman's motion for summary judgment
9/26/2019    Andrew J. Petrie       0.40           207.90         207.90 Review, revise and comment on draft G. Wallace affidavit
9/26/2019    Andrew J. Petrie       0.30           155.93         155.93 Review, revise and comment on draft statement of disputed facts
                                                                         Review, revise and comment on draft response to what the Court has deemed is
9/26/2019    Andrew J. Petrie       0.40           207.90         207.90
                                                                         Orman's motion for summary judgment
                                                                         Revise draft of papers relating to response to Orman's motion for summary judgment
9/27/2019    Chase A. Bales         0.60           142.20         142.20
                                                                         based on comments and questions from D. Petrie
                                                                         Review G. Wallace/C. Bales exchange over signatory to affidavit in support of MSJ
9/29/2019    Andrew J. Petrie       0.10             0.00           0.00
                                                                         response (no charge)
                                                                         Review email from G. Wallace re affidavit; assemble and send exhibits to G. Wallace;
9/29/2019    Chase A. Bales         0.40            94.80          94.80
                                                                         prepare email to G. Wallace re affidavit issues
                                                                         Finalize drafts associated with response to motion for summary judgment; prepare draft
9/30/2019    Chase A. Bales         0.50           118.50         118.50
                                                                         motion for extension of time re same; contact Orman re extension
10/1/2019    Andrew J. Petrie       0.10            51.98          51.98 Review Orman emailed consent and proposed supplemental pleading
10/1/2019    Chase A. Bales         0.10            23.70          23.70 Prepare supplement to motion for extension of time based on email from Orman
10/2/2019    Andrew J. Petrie       0.10            51.98          51.98 Review Orman’s motion for sanctions
                                                                         Review and respond to C. Bales' outline of proposed response points to motion for
10/2/2019    Andrew J. Petrie       0.10            51.98          51.98
                                                                         sanctions
10/2/2019    Chase A. Bales         0.90           213.30         213.30 Review Orman's motion for sanctions and prepare outline for responding to same
10/3/2019    Chase A. Bales         0.50           118.50         118.50 Revise draft response to Orman's motion for summary judgment
10/4/2019    Chase A. Bales         0.80           189.60         189.60 Finalize response to Orman's motion for summary judgment
10/9/2019    Chase A. Bales         1.40           331.80         331.80 Draft response to Orman's motion for sanctions
10/10/2019   Andrew J. Petrie       0.20           103.95         103.95 Review, revise and comment on draft opposition to motion for sanctions
10/10/2019   Chase A. Bales         1.30           308.10         308.10 Continue drafting response to Orman's motion for sanctions
                                                                         Review C. Bales’ proposed changes to finalize opposition to motion for sanctions, and
10/15/2019 Andrew J. Petrie         0.10            51.98          51.98
                                                                         email him re same
10/15/2019 Chase A. Bales           0.60           142.20         142.20 Finalize response to motion for sanctions and oversee filing of same
Work Date Timekeeper Name           Hours Worked        Work Value Court adjusted Narrative
                                                                                     Review C. Bales' report on miscited case authority on which Orman erroneously relies,
10/16/2019 Andrew J. Petrie             0.10                 51.98          51.98
                                                                                     and skim cases cited
                                                                                     Review Orman's reply in support of motion for summary judgment and evaluate
10/16/2019 Chase A. Bales               0.50                118.50         118.50
                                                                                     authorities cited in support of same
                                                                                     Review Orman’s reply in support of motion for summary judgment and select cases on
10/18/2019 Andrew J. Petrie             0.10                 51.98          51.98
                                                                                     which she relies
10/23/2019 Chase A. Bales               0.20                 47.40          47.40    Review Orman's reply in support of motion for attorneys' fees
                                                                                     Review Orman’s reply in support of motion for sanctions and two affidavits she filed with
11/5/2019   Andrew J. Petrie            0.10                 51.98          51.98
                                                                                     it
                                                                                     Review LR 54.2 to which Judge Lanza referred for requirements of itemized fee
12/16/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     statement
12/16/2019 Andrew J. Petrie             0.20                103.95            0.00   Review Judge Lanza’s order                                                                  Deleted pursuant to order's analysis re: authority fees-on-fees
12/16/2019 Andrew J. Petrie             0.10                 51.98            0.00   Exchange emails with G. Wallace re timeline for post-judgment actions                       Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Review and forward court order re dismissal and award of fees; conference with C.
12/16/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Snider re preparing fee application
12/17/2019 Andrew J. Petrie             0.10                 51.98            0.00   Review J. Andrews’ comments re next steps to comply with Judge Lanza’s order                Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Telephone conference with J. Andrews re background for disputes and assistance
12/17/2019 Andrew J. Petrie             0.10                   0.00           0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     needed with filing for fees and costs (No Charge)
                                                                                     Email C. Snider and Phoenix senior lawyers re market rate information for Phoenix
12/17/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     attorneys’ fees
12/17/2019 Jillian L. Andrews           0.10                 30.00            0.00   Send e-mail to A. Petrie re: attorney fees spreadsheet required by Local Rule 54.2          Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Review court order granting sanctions and analyze what is required for submission of
12/17/2019 Jillian L. Andrews           0.30                 90.00            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     attorneys fees
12/17/2019 Jillian L. Andrews           0.30                 90.00          90.00    Draft and file notice of substitution of counsel
12/17/2019 Jillian L. Andrews           0.30                 90.00           0.00    Research requirement for attorneys fees spreadsheet under Local Rule 54.2                   Deleted pursuant to order's analysis re: authority fees-on-fees
12/17/2019 Jillian L. Andrews           0.20                 60.00           0.00    Telephone conference with A. Petrie to discuss case background and assignment               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Review client materials and J. Andrews' email re submission due December 30 for fees
12/18/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     and costs
                                                                                     Telephone call from J. Andrews re materials needed for fee application and email P.
12/18/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Allen re engagement letter
                                                                                     Research requirements for meet and confer requirement and supporting affidavits under
12/18/2019 Jillian L. Andrews           0.30                 90.00            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Local Rule 54.2
                                                                                     Telephone conference with A. Petrie re: requirements for supporting documentation for
12/18/2019 Jillian L. Andrews           0.10                 30.00            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     fees spreadsheet under Local Rule 54.2
                                                                                     Draft notice to court of supporting documents required by Local Rule 54.2 in support of
12/18/2019 Jillian L. Andrews           0.70                210.00            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     attorneys fees
12/19/2019 Jillian L. Andrews           0.30                 90.00            0.00   Draft affidavit in support of attorneys fees                                                Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Exchange emails with P. Allen re backup for motion for fees and costs, and conference
12/20/2019 Andrew J. Petrie             0.10                   0.00           0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     with D. Dethlefs re signed engagement letter (No Charge)
                                                                                     Draft affidavit in support of attorneys fees, email combined documents to A. Petrie for
12/20/2019 Jillian L. Andrews           0.50                150.00            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     filing
                                                                                     Review and respond to J. Andrews re proposed paperwork in support of fees to be
12/21/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     awarded
12/26/2019 Andrew J. Petrie             0.20                  0.00            0.00   Review ALM reports on average hourly rates by region and state (No Charge)                  Deleted pursuant to order's analysis re: authority fees-on-fees
12/26/2019 Andrew J. Petrie             0.20                103.95            0.00   Prepare A. Petrie affidavit in support of motion for fees and costs                         Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Review statements and prepare redacted CMI bills to submit with motion for fees as per
12/27/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Judge Lanza’s December 16 order
12/27/2019 Andrew J. Petrie             0.10                 51.98            0.00   Review and forward to client reps J. Claridge’s counteroffer re fees he owes                Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Prepare email to L. Orman and J. Claridge re meet-and-confer over amounts owed
12/27/2019 Andrew J. Petrie             0.20                103.95            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     through November 30, and December time and expenses
                                                                                     Tally up amounts owed through November 30 and email billing re preparing demand bill
12/27/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     for December time and expenses
12/27/2019 Jillian L. Andrews           0.30                 90.00            0.00   Revise attorneys' fees affidavit sections on lawyer experience and rates                    Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Review and forward on to client reps J. Claridge’s response re meet-and-confer, and
12/28/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     review G. Wallace’s response
12/29/2019 Andrew J. Petrie             0.20                103.95            0.00   Prepare revised affidavit in support of motion for fees                                     Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     Prepare emailed response declining J. Claridge’s settlement offer, addressing erroneous
12/29/2019 Andrew J. Petrie             0.10                 51.98            0.00                                                                                               Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                     statements he made, and demanding his fee agreement

                                Total Requested Fees:   $20,998.71
                                 Total Awarded Fees:      18,962.17
                                      Difference         $2,036.54
Work Date   Timekeeper Name    Hours Worked   Work Value Court Adjusted Narrative
                                                                         Telephone conference with J. Scoliard re additional facts for Cendant’s opposition
8/22/2019   Andrew J. Petrie       0.10            66.50           51.98                                                                                             Adjusted to reflect reasonable fee of $519.75
                                                                         application to confirm award
                                                                         Prepare draft motion to dismiss based on CMI template and different fact for Cenlar (1.4);
                                                                         review Cenlar correspondence and documents that J. Scoliard forwarded (.3); prepare
                                                                         cover email to J. Scoliard re draft and factual support for same (.1); exchange emails with
8/26/2019   Andrew J. Petrie       2.60          1,729.00       1,351.35 C. Bales re additional research in support of motion to dismiss (.1); review client         Adjusted to reflect reasonable fee of $519.75
                                                                         comments re draft motion to vacate and dismiss (.2); prepare revised version
                                                                         incorporating same and adding note re Redacted (.3); review C. Bales’ additional
                                                                         revisions (.2)
                                                                         Analyze authorities pertaining to vacating arbitration award on basis of fraud and update
8/26/2019   Chase A. Bales         2.30           966.00          690.00                                                                                             Adjusted to reflect reasonable fee of $300
                                                                         motion to vacate based on same
8/26/2019   Chase A. Bales         0.30           126.00           90.00 Review draft motion to vacate or dismiss, and send follow up email to D. Petrie re same         Adjusted to reflect reasonable fee of $300
8/27/2019   Chase A. Bales         1.50           630.00          450.00 Finalize motion to vacate and notice of appearance, and facilitate filing of same               Adjusted to reflect reasonable fee of $300
8/30/2019   Andrew J. Petrie       0.20           133.00          103.95 Review Orman’s response and motion to strike                                                    Adjusted to reflect reasonable fee of $519.75
9/4/2019    Chase A. Bales         0.90           378.00          270.00 Prepare reply in support of motion to vacate                                                    Adjusted to reflect reasonable fee of $300
                                                                         Skim/Review Orman’s supplemental filing and email J. Scoliard re same (.1); review,
                                                                         revise and comment on draft reply in further support of motion to dismiss (.3); review
                                                                         emails with Cenlar and CMI re whether there was an offer of a loan modification made to
9/5/2019    Andrew J. Petrie       0.90           598.50          467.78 Orman (.1); review motion to withdraw as counsel and C. Bales’ emails re filing reply and       Adjusted to reflect reasonable fee of $519.75
                                                                         metadata issues Orman raises (.1); review Judge Lanza’s order denying Ormans' motion
                                                                         to strike (.1); review Orman’s special action and request for attorneys’ fees (.1);
                                                                         skim/review Orman’s supplement to motion to strike (.1)
                                                                         Review email correspondence concerning loan modification (.1); review emails from D.
9/5/2019    Chase A. Bales         0.80           336.00          240.00 Petrie re reply in support of motion to vacate (.2); revise draft reply in support of motion to Adjusted to reflect reasonable fee of $300
                                                                         vacated (.3); prepare draft motion to strike Orman's supplemental response (.2)
                                                                         Review order from court re various filings and evaluate impact of same on reply in
9/6/2019    Chase A. Bales         0.80           336.00          240.00 support of motion to vacate (.2); prepare email to D. Petrie re strategy for addressing         Adjusted to reflect reasonable fee of $300
                                                                         court's order (.2); revise draft reply in support of motion to vacate (.4)
                                                                         Prepare reply in support of motion to vacate to address additional arguments raised in
9/9/2019    Chase A. Bales         1.50           630.00          450.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         Orman's supplemental response
9/10/2019   Andrew J. Petrie       0.30           199.50          155.93 Review, revise and comment on draft reply in further support of motion to dismiss               Adjusted to reflect reasonable fee of $519.75
                                                                         Revise reply in support of motion to vacate based on question and comments from D.
9/10/2019   Chase A. Bales         0.50           210.00          150.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         Petrie
                                                                         Review Orman’s most recent filing, circulate to client, and email C. Bales and M. Morr re
9/11/2019   Andrew J. Petrie       0.20           133.00          103.95                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         potential terse responses and new facts she discloses
                                                                         Exchange emails with C. Bales re responding to Orman's most recent unauthorized filing
9/13/2019   Andrew J. Petrie       0.10            66.50           51.98 and her motion for sanctions, and the Judge's ruling directing that he will treat her filings   Adjusted to reflect reasonable fee of $300
                                                                         as a motion for summary judgment
                                                                         Prepare outline of response to Orman's motion for summary judgment and send same to
9/17/2019   Chase A. Bales         0.40           168.00          120.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         D. Petrie
                                                                         Review and respond to C. Bales re outline of issues and positions for response to papers
                                                                         the court has deemed an Orman motion for summary judgment (.1); review J. Claridge’s
9/18/2019   Andrew J. Petrie       0.30           199.50          155.93                                                                                                 Adjusted to reflect reasonable fee of $519.75
                                                                         response to motion or sanctions and his email asking for withdrawal, and prepare reply
                                                                         points to both (.2)
9/18/2019   Chase A. Bales         0.10             42.00          30.00 Review response to motion for sanctions                                                         Adjusted to reflect reasonable fee of $300
9/19/2019   Chase A. Bales         2.40          1,008.00         720.00 Prepare response to Orman's motion for summary judgment                                         Adjusted to reflect reasonable fee of $300
9/23/2019   Chase A. Bales         1.40            588.00         420.00 Continue preparing response to Orman's motion for summary judgment                              Adjusted to reflect reasonable fee of $300
9/24/2019   Chase A. Bales         1.70            714.00         510.00 Continue drafting response to motion for summary judgment                                       Adjusted to reflect reasonable fee of $300
9/25/2019   Andrew J. Petrie       0.10             66.50          51.98 Review Orman’s motion to reconsider and affidavit in support                                    Adjusted to reflect reasonable fee of $519.75
                                                                         Revise response to Orman's motion for summary judgment (.9); prepare controverting
9/25/2019   Chase A. Bales         2.20           924.00          660.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         statement of facts and affidavit for J. Scoliard (1.3)
                                                                         Review, revise and comment on draft response to what the Court has deemed is
                                                                         Orman’s motion for summary judgment (.3); review, revise and comment on draft
9/26/2019   Andrew J. Petrie       1.00           665.00          519.75                                                                                                 Adjusted to reflect reasonable fee of $519.75
                                                                         statement of disputed facts (.3); review, revise and comment on draft J. Scoliard affidavit
                                                                         (.4)
                                                                         Revise draft of papers relating to response to Orman's motion for summary judgment
9/27/2019   Chase A. Bales         0.60           252.00          180.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         based on comments and questions from D. Petrie
                                                                         Prepare follow-up email to J. Scoliard re response to Orman's motion for summary
9/30/2019   Chase A. Bales         0.20            84.00           60.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         judgment and assemble exhibits for affidavit in support of same
                                                                         Finalize drafts associated with response to motion for summary judgment; prepare draft
9/30/2019   Chase A. Bales         0.50           210.00          150.00                                                                                                 Adjusted to reflect reasonable fee of $300
                                                                         motion for extension of time re same; contact Plaintiff re extension
10/1/2019   Chase A. Bales         0.10            42.00           30.00 Prepare supplement to motion for extension of time based on email from Orman                    Adjusted to reflect reasonable fee of $300




                                                                                                          1
Work Date    Timekeeper Name           Hours Worked        Work Value Court Adjusted Narrative
                                                                                        Review Orman’s motion for sanctions (.1); review and respond to C. Bales' outline of
10/2/2019    Andrew J. Petrie              0.20                 133.00         103.95                                                                                              Adjusted to reflect reasonable fee of $519.75
                                                                                        proposed response points (.1)
10/2/2019    Chase A. Bales                0.90                 378.00         270.00   Review Orman's motion for sanctions and prepare outline for responding to same             Adjusted to reflect reasonable fee of $300
10/3/2019    Chase A. Bales                0.50                 210.00         150.00   Revise draft response to Orman's motion for summary judgment                               Adjusted to reflect reasonable fee of $300
10/4/2019    Chase A. Bales                0.80                 336.00         240.00   Finalize response to Orman's motion for summary judgment                                   Adjusted to reflect reasonable fee of $300
10/9/2019    Chase A. Bales                1.40                 588.00         420.00   Draft response to Orman's motion for sanctions                                             Adjusted to reflect reasonable fee of $300
10/10/2019   Andrew J. Petrie              0.20                 133.00         103.95   Review, revise and comment on draft opposition to motion for sanctions                     Adjusted to reflect reasonable fee of $519.75
10/10/2019   Chase A. Bales                1.30                 546.00         390.00   Continue drafting response to Orman's motion for sanctions                                 Adjusted to reflect reasonable fee of $300
10/15/2019   Chase A. Bales                0.60                 252.00         180.00   Finalize response to motion for sanctions and oversee filing of same                       Adjusted to reflect reasonable fee of $300
                                                                                        Review C. Bales' report on miscited case authority on which Orman relies, and skim
10/16/2019   Andrew J. Petrie              0.10                  66.50          51.98                                                                                              Adjusted to reflect reasonable fee of $519.75
                                                                                        cases cited
                                                                                        Review Orman's reply in support of motion for summary judgment and evaluate
10/16/2019   Chase A. Bales                0.50                 210.00         150.00                                                                                              Adjusted to reflect reasonable fee of $300
                                                                                        authorities she cited in support of same
                                                                                        Review Orman’s reply in support of motion for summary judgment and select cases on
10/18/2019   Andrew J. Petrie              0.10                  66.50          51.98                                                                                              Adjusted to reflect reasonable fee of $519.75
                                                                                        which she relies
10/23/2019   Chase A. Bales                0.20                  84.00          60.00   Review Orman's reply in support of motion for attorneys' fees                              Adjusted to reflect reasonable fee of $300
11/5/2019    Andrew J. Petrie              0.10                  66.50          51.98 Review Orman’s reply in support of motion for sanctions and two affidavits she filed with it Adjusted to reflect reasonable fee of $519.75
                                                                                      Review and forward court order re dismissal and award of fees; conference with C.
12/16/2019   Andrew J. Petrie              0.40                 266.00           0.00 Snider re preparing fee application (.3); review LR 54.2 to which Judge Lanza referred for   Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      requirements of itemized fee statement (.1)
                                                                                      Review Court order and Rule 54.2(e)(1) re preparing supporting documentation to Motion
12/16/2019   Christine T. Snider           0.30                  75.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      for Award of Attorneys Fees
                                                                                      Telephone conference with J. Andrews re background for disputes and assistance
12/17/2019   Andrew J. Petrie              0.10                   0.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      needed with filing for fees and costs (No Charge)
12/17/2019   Jillian L. Andrews            0.10                  30.00           0.00 Send e-mail to A. Petrie re: attorney fees spreadsheet required by Local Rule 54.2           Deleted pursuant to order's analysis re: authority fees-on-fees
12/17/2019   Jillian L. Andrews            0.20                  60.00           0.00 Telephone conference with A. Petrie to discuss case background and assignment                Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      Review court order granting sanctions and analyze what is required for submission of
12/17/2019   Jillian L. Andrews            0.30                  90.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      attorneys fees
12/17/2019   Jillian L. Andrews            0.30                  90.00           0.00 Research requirement for attorneys fees spreadsheet under Local Rule 54.2                    Deleted pursuant to order's analysis re: authority fees-on-fees
12/17/2019   Jillian L. Andrews            0.30                  90.00          90.00 Draft and file notice of substitution of counsel
                                                                                      Telephone call from J. Andrews re materials needed for fee application and locate
12/18/2019   Andrew J. Petrie              0.10                  66.50           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      engagement letter agreement for same
                                                                                      Draft notice to court of supporting documents required by Local Rule 54.2 in support of
12/18/2019   Jillian L. Andrews            0.70                 210.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      attorneys fees
                                                                                      Research requirements for meet and confer requirement and supporting affidavits under
12/18/2019   Jillian L. Andrews            0.30                  90.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      Local Rule 54.2
                                                                                      Telephone conference with A. Petrie re: requirements for supporting documentation for
12/18/2019   Jillian L. Andrews            0.10                  30.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      fees spreadsheet under Local Rule 54.2
12/19/2019   Jillian L. Andrews            0.30                  90.00           0.00 Draft affidavit in support of attorneys fees                                                 Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      Draft affidavit in support of attorneys fees, email combined documents to A. Petrie for
12/20/2019   Jillian L. Andrews            0.50                 150.00           0.00                                                                                              Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      filing
12/20/2019   Patricia Wellinger            2.00                 460.00           0.00 Research attorney billing rates in Phoenix, Arizona from 2016 to current for C. Snider       Deleted pursuant to order's analysis re: authority fees-on-fees
12/26/2019   Andrew J. Petrie              0.20                 133.00           0.00 Prepare A. Petrie affidavit in support of motion for fees and costs                      Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      Tally up amounts owed through November 30 and email billing re preparing demand bill
                                                                                      for December time and expenses (.1); prepare email to L. Orman and J. Claridge re meet-
12/27/2019   Andrew J. Petrie              0.40                 266.00           0.00 and-confer over amounts owed through November 30, and December time and expenses Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      (.2); review statements and prepare redacted Cenlar bills to submit with motion for fees
                                                                                      as per Judge Lanza’s December 16 order (.1)
12/27/2019   Jillian L. Andrews            0.30                  90.00           0.00 Revise attorneys' fees affidavit sections on lawyer experience and rates                 Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      Prepare emailed response declining J. Claridge’s settlement offer, addressing erroneous
12/29/2019   Andrew J. Petrie              0.30                 199.50           0.00 statements he made, and demanding his fee agreement (.1); prepare revised affidavit in Deleted pursuant to order's analysis re: authority fees-on-fees
                                                                                      support of motion for fees (.2)

                                   Total Fees Requested:   $17,056.50
                                   Total Fees Approved:      10,788.38
                                         Difference         $6,268.13




                                                                                                                      2
